department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend c date d state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code you attested on form 1023-ez that you are organized and operated exclusively to further charitable and educational_purposes you also attested that you have not conducted and will not conduct prohibited activities under sec_501 of the code the description of your activities provided in your application states that you were formed to activate a diverse and collaborative group of nonprofit leaders and to develop them into effective changemakers to connect and advance the local community during review of your form 1023-ez detailed information was requested supplemental to your attestations you are a corporation formed on c we obtained and shared with you a filed copy of your organizing document from the d secretary of state’s website your organizing document articles of incorporation does not limit your purposes to one or more exempt purposes within the meaning of sec_501 of the code and does not prohibit you from engaging in activities that are not in furtherance of one or more exempt purposes your articles of incorporation states that you are formed to support the development of young professionals working in the public sector in particular geographic region of d the activities you conduct in furtherance of these purposes include professional development training networking and social events and non-partisan advocacy you are a membership_organization your members primarily consist of young nonprofit professionals who have five years or less experience in the nonprofit sector however you state your activities are open to the public no membership fees are currently charged your professional development will include training to improve skill sets necessary for individuals developing their career trajectories in nonprofit sectors and to help advance the careers of your members such as assistance with resumes and skill training presentations you describe your networking and social events as informational meetings and social gatherings set to foster connections among your members of all different types of backgrounds your professional and social networking activities generally occur at least once per month your non-partisan advocacy activities are geared toward ensuring that working in the nonprofit sector is a viable career path for your current and potential members you have indicated that _ percent of your total time will be spent on your members’ professional development percent will be spent on networking and social events and _ percent will be spent on advocacy law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 states that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise that as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in revrul_68_504 1968_2_cb_211 a nonprofit organization formed and operated to conduct an educational program for bank employees in an urban_area qualifies for exemption under sec_501 of the code it also publishes a professional magazine containing items of interest and assistance to the members and conducts occasional social affairs to stimulate interest in its educational program the social affairs involve an insubstantial part of the organization's activities revrul_77_366 1977_2_cb_192 provides that a nonprofit organization that arranges and conducts winter- time ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption under sec_501 of the code in addition to the usual cruise activities the letter rev catalog number 47628k programs conducted on each cruise include a schedule of lectures discussion groups and special interest workshops on religious topics at which attendance is not required the organization accomplished both charitable and non-charitable purposes through its cruises in 326_us_279 states that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes application of law sec_501 of the code and sec_1_501_c_3_-1 set forth two main tests to qualify for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 you have failed to meet both requirements as explained below your articles of incorporation do not limit your purposes to exclusively sec_501 purposes as a result you have not satisfied the organizational_test required by sec_1_501_c_3_-1 you indicated that you will spend _ percent of your time planning and hosting networking and social events sec_1_501_c_3_-1 provides an organization will not be regarded as exempt under sec_501 or operated exclusively for one or more exempt purposes if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose your social events are a substantial part of your overall activities therefore you have not satisfied the operational_test you are distinguishable from the organization described in revrul_68_504 because your social and networking activities are a substantial part of your overall activities while you do appear to be providing some form of instruction to your members your social activities are substantial therefore despite any educational purpose you may plan to achieve your operations do not exclusively further sec_501 purposes you are similar to the organization described in revrul_77_366 like this organization while you may conduct some educational activities you have extensive social and networking activities that are not consistent with the purposes described under sec_501 of the code as with the case of the better business bureau of washington d c inc the furtherance of substantial non- exempt purposes preclude exemption under sec_501 of the code your social and networking activities account for percent of your time and efforts because of these substantial non-exempt activities you are precluded you from qualifying for exemption under sec_501 of the code conclusion based on the information provided you do not qualify for exemption because you are neither organized nor operated for exclusively for exempt purposes described in sec_501 of the code your organizing document does not satisfy the organizational_test while you may conduct some educational activities your networking and social events represent substantial non-exempt activities therefore you do not qualify for exemption under sec_501 if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on letter rev catalog number 47628k your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address letter rev catalog number 47628k u s mail internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
